Pee Oubiam.
The plaintiff relied solely upon her own testimony. The physician who attended her did not testify. Therefore, it does not appear what the nature of the condition of the skin of her face was after she used preparations purchased from the defendant. Neither does the cause thereof appear. There is a total absence of evidence of any damage proximately resulting from the breach of any warranty, either express or implied. While this is not ati action for malpractice by a physician, what is said in Lippard v. Johnson, ante, 384, is in point.
The judgment below is
Affirmed.